10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

FILED

McGREGOR W. SCOTT

United States Attorney FEB 2 6 2020

GRANT B. RABENN K,U.S, DistRICT co
Assistant United States Attorney EASTE DISTRICT URT
501 I Street, Suite 10-100 sre CTOF CALIFORNIA
Sacramento, CA 95814 ‘DEPUTY CLERK

 

Telephone: (916) 554-2700
Facsimile: (916) 554-2900

Attorneys for Plaintiff
United States of America

IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA

.20°CR--44-JAM
UNITED STATES OF AMERICA, CASE NO.

Plaintiff,
21 U.S.C. §§ 846 and 841(a)(1) & (b)(1)(A) —

v. Conspiracy to Distribute and Possess with the Intent
to Distribute a Controlled Substance

CATHERINE STUCKEY,

Defendant.

 

 

INFORMATION

COUNT ONE: [21 U.S.C. §§ 846 and 841(a)(1) & (b)(1)(A) — CONSPIRACY TO DISTRIBUTE AND
POSSESS WITH THE INTENT TO DISTRIBUTE A CONTROLLED SUBSTANCE]

The United States Attorney charges: TH A T
CATHERINE STUCKEY,

defendant herein, beginning at a time no later than in or around June 2018 and continuing through in or
around May 2019, in the County of Sacramento, State and Eastern District of California, and elsewhere,
did conspire with other persons, knowing and unknown, to knowingly and intentionally distribute at
least one kilogram of a mixture and substance containing a detectable amount of heroin, a Schedule I
controlled substance, at least 5 kilograms of a mixture and substance containing a detectable amount of
cocaine, its salts, optical and geometric isomers, and salts of isomers, a Schedule II controlled substance,

-

and at least 500 grams of a mixture and substance containing a detectable amount of methamphetamine,

SUPERSEDING INFORMATION

 
mR Ww bd

10
1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

a Schedule II controlled substance, in violation of Title 21, United States Code, Sections 846 and

841 (a)(1) & (b)(1)(A).

Dated:

SUPERSEDING INFORMATION

McGREGOR W. SCO
United States Atto

  

By:

 

ZEEE RABENN
ssistant United States Attorney

 
United States v. CATHERINE STUCKEY
Penalties for Information

 

COUNT 1: CATHERINE STUCKEY

VIOLATION: 21 U.S.C. § 846 and 841(a)(1) & (b)(1)(A) — Conspiracy to Distribute and Possess with
Intent to Distribute a Controlled Substance

PENALTIES: A maximum of up to life and a mandatory minimum of 10 years imprisonment
Fine of up to $10,000,000; or both fine and imprisonment
At least 4 years and no greater than 5 years of supervised release

SPECIAL ASSESSMENT: $100 (mandatory on each count)
